Citation Nr: 1019970	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-32 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for skin disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1970, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.

In August 2009, the Board remanded this case for further 
development, specifically to schedule the Veteran for a 
dermatological examination to ascertain the etiology of his 
current skin disorders, particularly whether any or all of 
his conditions could be linked to his military service, and 
to offer an opinion as to whether the Veteran's seizure 
disorder that initially manifested during service was related 
to porphyria cutanea tarda (PCT) such that the Veteran may be 
presumed to have been afflicted with PCT within one year of 
his exposure to herbicides.  In compliance with this remand, 
the Veteran underwent a VA dermatological examination in 
conjunction with this claim in September 2009.  However, this 
examination did not adequately address all the specific 
questions posed in the remand.  The examiner was asked to 
opine whether it was as likely as not that any skin disorder 
with which the Veteran has been diagnosed during the pendency 
of the appeal is causally or etiologically related to the 
skin conditions the Veteran experienced in service.  The 
examiner was also asked to consider the Veteran's statements 
regarding his symptoms in service and his statements of 
continuous symptoms of skin problems after service.  The 
examiner found "Recurrent cellulitis hand and forearms of 
varying etiologies.  After service.  Not caused by or related 
to [facial wound infection/cellulitis in service].  Healed."  
This finding does not adequately address the question posed 
by that remand.  Specifically, this opinion does not address 
the Veteran's claim of continuity of symptomatology.  As the 
record contains several varied diagnoses, the Board requires 
a medical opinion regarding whether the recurrent symptoms 
described by the Veteran since his separation demonstrate a 
chronic underlying skin condition.  Therefore another VA 
examination is necessary to adjudicate this claim.

This examiner addressed the Veteran's claim of entitlement to 
presumptive service connection for PCT based on the Veteran's 
seizure disorder that initially manifested in service, within 
a year of his exposure to herbicide agents, by finding no 
evidence to support a diagnosis of PCT and finding that the 
Veteran's episodic seizure disorder was related to alcohol 
use and not his recurrent cellulitis.  However, as the Board 
is remanding for a new examination, this question will also 
be reconsidered.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
dermatological examination for the 
purpose of ascertaining the onset/and 
or etiology of his current skin 
disorders.  Any further indicated 
studies must also be conducted.  The 
claims file must be made available to 
and reviewed by the examiner.  

The examiner should opine as to whether 
it is as likely as not that any skin 
disorder with which the Veteran has 
been diagnosed during the pendency of 
the appeal (including actinic 
keratosis, allergic contact dermatitis, 
atopic dermatitis, cellulitis, contact 
dermatitis, dyshidrosis, pompholyx, 
eczema, impetigo, PCT, porphyrin 
metabolism, pyoderma, and 
xerodermatitis) is causally or 
etiologically related to the skin 
conditions the Veteran experienced in 
service (including treatment for 
cellulitis of the face secondary to 
cuts and abrasions in October 1970).  
In doing so, the examiner must 
acknowledge and discuss the Veteran's 
report of a continuity of 
symptomatology since service.

In the event that at the examination 
the Veteran does not have the skin 
rashes he described experiencing in 
service and periodically since service, 
the examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his statements 
of continuous symptoms of skin problems 
after service.  Dalton v. Nicholson, 21 
Vet. App. 23 (holding that an 
examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and relied on the lack of evidence in 
the service medical records to provide 
a negative opinion).  

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided in a legible report.

2.	Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.  
Then, if indicated, this case should be 
returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

